EXAMINER'S AMENDMENT
Information Disclosure Statement
The information disclosure statement filed October 15, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the listed NPL Document, Powder Deposition and Sintering For a Two-Powder Approach to Solid Freeform Fabrication, does not have a publication date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claims Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Juliet Kavanaugh on August 04, 2022.
The application has been amended as follows:
CANCELLED Claims 1 through 4 and 15.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Myerberg teaches a method for three-dimensional printing wherein a first and second binder were selectively applied over build material/powdered material to form an object/patterned intermediate part and a support structure and a release agent/interface material was applied to form an interface layer between the object and support structure to prevent bonding (Abstract, Page 1 Paragraph 0006 and Pages 23-25 Paragraphs 0188-0189 and 0198). After forming the support member, interface layer and object structure were subjected to a heating/sintering step (Page 25 Paragraph 0206). Myerberg teaches that the sintered interface layer formed an irreversibly breakable connection between the supports and object (Page 26 Paragraph 0207).
	Myerberg further teaches that the interface layer/breakable connection was formed from release agents comprised of metal hydroxides and aluminum oxides (Page 1 Paragraph 0008 and Pages 21-22 Paragraph 0173 and 0179-0180). However, Myerberg does not fairly teach or suggest that the release agent comprised a white colorant including a white metal oxide pigment coated with alumina, silica or a combination therefor; boehmite particles having a particle size smaller than a particle size of the white metal oxide pigment; a second binder and an aqueous vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 5 through 14 have been allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712